SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1276
CA 10-02483
PRESENT: SCUDDER, P.J., SMITH, GREEN, GORSKI, AND MARTOCHE, JJ.


CAROLYN FLATTERY, INDIVIDUALLY AND AS
ATTORNEY-IN-FACT OF KEVIN FLATTERY,
PLAINTIFF-APPELLANT,

                      V                                             ORDER

KAILASH C. LALL, M.D., JOHN N. BRACH, M.D.,
CATHOLIC HEALTH SYSTEM, DOING BUSINESS AS
MERCY HOSPITAL OF BUFFALO, AND SOUTHTOWNS
RADIOLOGY ASSOCIATES, LLC,
DEFENDANTS-RESPONDENTS.


HAMSHER & VALENTINE, BUFFALO (RICHARD P. VALENTINE OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BROWN & TARANTINO, LLC, BUFFALO (ANN M. CAMPBELL OF COUNSEL), FOR
DEFENDANT-RESPONDENT KAILASH C. LALL, M.D.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (SALLY J. BROAD OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS JOHN N. BRACH, M.D. AND SOUTHTOWNS
RADIOLOGY ASSOCIATES, LLC.

DAMON MOREY LLP, BUFFALO (AMY ARCHER FLAHERTY OF COUNSEL), FOR
DEFENDANT-RESPONDENT CATHOLIC HEALTH SYSTEM, DOING BUSINESS AS MERCY
HOSPITAL OF BUFFALO.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered September 7, 2010 in a medical malpractice
action. The order granted defendants’ motions for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 30, 2011                   Frances E. Cafarell
                                                Clerk of the Court